In two related proceedings to vacate a stipulation of settlement dated March 17, 1999, withdrawing objections to the will of Thomas Teevan (Proceeding No. 1), and to enforce that stipulation (Proceeding No. 2), Gerard Teevan appeals from (1) an order of the Surrogate’s Court, Kings County (Feinberg, S.), dated January 2, 2001, which dismissed the petition in Proceeding No. 1, and (2) so much of an order of the same court, also dated January 2, 2001, as granted that branch of the petition in Proceeding No. 2 which was to enforce the term of the stipulation which required him to pay John Hartnett the sum of $7,500.
*498Ordered that the order in Proceeding No. 1, is affirmed; and it is further,
Ordered that the order in Proceeding No. 2 is affirmed insofar as appealed from; and it is further,
Ordered that John Hartnett is awarded one bill of costs.
Contrary to the appellant’s contention, his allegations of fraud were insufficient to permit vacatur of the stipulation of settlement (see, French v Quinn, 243 AD2d 792; Matter of Davidson, 262 AD2d 408). Altman, J. P., Smith, Adams and Prudenti, JJ., concur.